DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1 and 2 shows “131A” pointing to a different structure. It appears one of the structure should have been “134” instead.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connector element” in claims 5 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 also recites “secure a computer expansion card”. It’s unclear whether this “expansion card” can be the same or different from the “expansion card” introduced in claim 1. In order to examine this application, examiner will assume it can be the same or different.
Claim 13 has similar as above claim 4.
Claims 5-7 depends on claim 4.
Claims 14-16 depends on claim 13.

Claim 10 recites “secure a computer expansion card;”. It’s unclear whether this is the same or different from the “at least one computer expansion card” introduced earlier. In order to examine this application, examiner will assume the limitation is “secure the at least one computer expansion card” instead.
Claims 11-20 depends on claim 10.

the PCB” instead.

Claim Objections
Claims 1, 2, 9 and 10 are objected to because of the following informalities:  
Claim 1 recites “a latch device”. However, dependent claim 4 recites a second latch device. Thus, claim 1 should have been “a first latch device” instead to prevent confusion.
Claim 10 has similar issue as above claim 1.
Claim 2 recites “…attach the latch base…”, which should have been “attach the first latch base” instead.
Claim 9 recites “the at least two receiving spaces of the second latch device”, which should have been “the at least two receiving spaces of the second latch base” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 10, 12, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandes et al. (US 10,691,183; hereinafter “Fernandes”).
Regarding claim 1, Fernandes discloses a configurable lock device (Figs. 1A-10) comprising: a first latch base (one of the 100, Figs. 5-8, 10) comprising: at least two receiving spaces (108, Figs. 1B, 5, 6, 7B; also see square openings in 100 in Fig. 10) configured to receive a latch device (302, Figs. 3-6, 7B, 8) to secure a computer expansion card (200, Figs. 2-10); and a connecting element (such as the connecting bottom where 104 is pointing at in Figs. 1B,  5, 6, 7B) separating the at least two receiving spaces (as shown in Figs. 1B, 5, 6, 7B).
Regarding claim 3, Fernandes discloses the configurable lock device of claim 1, and Fernandes further discloses wherein the latch device comprises a protruding element (304, Figs. 3-6, 7B, 8) extending therefrom, wherein each of the at least two receiving spaces comprises an aperture (same as the square spaces at 108 for 304, Figs. 3-6, 7B, 8) configured to receive the protruding element of the latch device (as shown in Fig. 6, 7B, 10).
Regarding claim 4 as best understood, Fernandes discloses the configurable lock device of claim 1, and Fernandes further discloses a second latch base (one of the other 100, see Fig. 10;) comprising: at least two receiving spaces (square space of the other 100, Fig. 10) configured to receive a second latch device (one of the other latch 
Regarding claim 9, Fernandes discloses the configurable lock device of claim 4, and Fernandes further discloses wherein the second latch device comprises a protruding element (another 304, Figs. 3-6, 7B, 8) extending therefrom, wherein each of the at least two receiving spaces of the second latch base comprises an aperture (same as the square spaces at 108 for 304, Figs. 3-6, 7B, 8) configured to receive the protruding element of the latch device (as shown in Figs. 6, 7B, 10).
Regarding claim 10 as best understood, Fernandes discloses a printed circuit board (Fig. 10) comprising: at least one computer expansion card (200, Figs. 2-10); and a configurable lock device (500, Figs. 5-10) comprising: a first latch base (one of the plurality of 100, Figs. 5-8, 10) comprising: at least two receiving spaces (108, Figs. 1B, 5, 6, 7B; also see square openings in 100 in Fig.10) configured to receive a latch device 302 (Figs. 3-6, 7B, 8) to secure the at least one computer expansion card (as shown in Figs. 6, 7B and 10); and a connecting element (such as the connecting bottom where 104 is pointing at in Figs. 1B, 5, 6, 7B) separating the at least two receiving spaces (as shown in Figs. 1B, 5, 6, 7B).
Regarding claim 12, Fernandes discloses the printed circuit board of claim 10, and Fernandes further discloses wherein the latch device comprises a protruding element (304, Figs. 3-6, 7B, 8) extending therefrom, wherein each of the at least two receiving spaces comprises an aperture (same as the square spaces at 108 for 304, 
Regarding claim 13 as best understood, Fernandes discloses the printed circuit board of claim 10, and Fernandes further discloses a second latch base (one of the other 100, see Fig. 10) comprising: at least two receiving spaces (square space of the other 100, Fig. 10) configured to receive a second latch device (one of the other latch on 200 in Fig. 10; can refer to 302 in Figs. 5, 6) to secure a computer expansion card (one of the other 200); and a connecting element (one of the other connecting bottom at 104) separating the at least two receiving spaces of the second latch base (refer to Figs. 5, 6).
Regarding claim 18, Fernandes discloses the printed circuit board of claim 13, and Fernandes further discloses wherein the second latch device comprises a protruding element (another 304, Figs. 3-6, 7B, 8, 9) extending therefrom, wherein each of the at least two receiving spaces of the second latch base comprises an aperture (same as the square spaces at 108 for 304, Figs. 3-6, 7B, 8, 9) configured to receive the protruding element of the latch device (as shown in Figs. 6, 7B, 10).
Regarding claim 19, Fernandes discloses the printed circuit board of claim 10, and Fernandes further discloses wherein the at least one computer expansion card comprises an M.2 Expansion card (col. 6, lns. 19-26: “…conform to an M.2 pinout specification…”).

Claims 1-6, 8-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US 2009/0111296).
Regarding claim 1, Zhu discloses a configurable lock device (Figs. 1-11) comprising: a first latch base (left half of 2 in Fig. 3) comprising: at least two receiving spaces (left two 201 and space between two 200, Fig. 3) configured to receive a latch device (left 3, Fig. 3) to secure a computer expansion card (6, Fig. 2); and a connecting element (left two 200, Fig. 3) separating the at least two receiving spaces.
Regarding claim 2, Zhu discloses the configurable lock device of claim 1, and Zhu further discloses wherein the first latch base further comprises at least one aperture (see aperture in 22’ in Fig. 5) configured to receive a securing element (such as solder) to attach the latch base to a printed circuit board (5’, Fig. 4; [0030]: “…solder pads 22’ for mounting to the printed circuit board 5’…”).
Regarding claim 3, Zhu discloses the configurable lock device of claim 1, and Zhu further discloses wherein the latch device (left 3) comprises a protruding element (30 protruding relative to 300 in Fig. 3) extending therefrom, wherein each of the at least two receiving spaces comprises an aperture (aperture at left two 201 in Fig. 3) configured to receive the protruding element of the latch device (as shown in Fig. 1; [0026]: “…retaining section 30 is loaded into the retaining slots 201…”).
Regarding claim 4 as best understood, Zhu discloses the configurable lock device of claim 1, and Zhu further discloses a second latch base (right half of 2 in Fig. 3) comprising: at least two receiving spaces (right two 201) configured to receive a second latch device (right 3, Fig. 3) to secure a computer expansion card (6, Fig. 2); and a connecting element (right two 200 in Fig. 3) separating the at least two receiving spaces of the second latch base (as shown in Fig. 1; [0026]: “…retaining section 30 is loaded into the retaining slots 201…”).
Regarding claim 5, Zhu discloses the configurable lock device of claim 4, and Zhu further discloses a connector element (20, Fig. 3) configured to link the connecting element of the first latch base and the connecting element of the second latch base (please see cropped Fig. 3 below).

    PNG
    media_image1.png
    293
    600
    media_image1.png
    Greyscale

Regarding claim 6, Zhu discloses the configurable lock device of claim 5, and Zhu further discloses wherein the connector element comprises a proximal end (such as left end of 20 in Fig. 3) and an opposing distal (such as right end of 20 in Fig. 3) end separated by a connector body (central body of 20 in Fig. 3).
Regarding claim 8, Zhu discloses the configurable lock device of claim 4, and Zhu further discloses wherein the second latch base further comprises at least one aperture (see aperture in another 22’ in Fig. 5) configured to receive a second securing element (such as solder) to attach the second latch base to a printed circuit board (5’, Fig. 4; [0030]: “…solder pads 22’ for mounting to the printed circuit board 5’…”).
Regarding claim 9, Zhu discloses the configurable lock device of claim 4, and Zhu further discloses wherein the second latch device comprises a protruding element 
Regarding claim 10 as best understood, Zhu discloses a printed circuit board (Figs. 1-9) comprising: at least one computer expansion card (6, Fig. 2; 6’, Fig. 8; 7’, Fig. 9); and a configurable lock device (1, 1’ Figs. 1-11) comprising: a first latch base (left half of 2 in Fig. 3) comprising: at least two receiving spaces (left two 201 and space between two 200, Fig. 3) configured to receive a latch device (left 3, Fig. 3) to secure the at least one computer expansion card (see Figs. 2, 8, 9); and a connecting element (left two 200, Fig. 3) separating the at least two receiving spaces.
Regarding claim 11, Zhu discloses the printed circuit board of claim 10, and Zhu further discloses wherein the first latch base further comprises at least one aperture (see aperture in 22’ in Fig. 5) configured to receive a securing element (such as solder) to attach the first latch base to the printed circuit board (5’, Fig. 4; [0030]: “…solder pads 22’ for mounting to the printed circuit board 5’…”).
Regarding claim 12, Zhu discloses the printed circuit board of claim 10, and Zhu further discloses wherein the latch device comprises a protruding element (30 protruding relative to 300 in Fig. 3) extending therefrom, wherein each of the at least two receiving spaces comprises an aperture (aperture at left two 201 in Fig. 3) configured to receive the protruding element of the latch device (as shown in Fig. 1; [0026]: “…retaining section 30 is loaded into the retaining slots 201…”).
Regarding claim 13 as best understood, Zhu discloses the printed circuit board of claim 10, and Zhu further discloses a second latch base (right half of 2 in Fig. 3) comprising: at least two receiving spaces (right two 201 in Fig. 3) configured to receive a second latch device (right 3, Fig. 3) to secure a computer expansion card (6, Fig. 2); and a connecting element (right two 200 in Fig. 3) separating the at least two receiving spaces of the second latch base (as shown in Fig. 3).
Regarding claim 14 as best understood, Zhu discloses the printed circuit board of claim 13, and Zhu further discloses a connector element (20, Fig. 3) configured to link the connecting element of the first latch base and the connecting element of the second latch base (please see cropped Fig. 3 below).

    PNG
    media_image1.png
    293
    600
    media_image1.png
    Greyscale

Regarding claim 15, Zhu discloses the printed circuit board of claim 14, and Zhu further discloses wherein the connector element comprises a proximal end (such as left end of 20 in Fig. 3) and an opposing distal end (such as right end of 20 in Fig. 3) separated by a connector body (central body of 20 in Fig. 3).
Regarding claim 17 as best understood, Zhu discloses the printed circuit board of claim 13, and Zhu further discloses wherein the second latch base further comprises at least one aperture (see aperture in another 22’ in Fig. 5) configured to receive a second securing element (such as solder) to attach the second latch base to the PCB (5’, Fig. 4; [0030]: “…solder pads 22’ for mounting to the printed circuit board 5’…”).
Regarding claim 18, Zhu discloses the printed circuit board of claim 13, and Zhu further discloses wherein the second latch device comprises a protruding element (30 protruding relative to 300 in Fig. 3) extending therefrom, wherein each of the at least two receiving spaces of the second latch base comprises an aperture (aperture at right two 201 in Fig. 3) configured to receive the protruding element of the latch device (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes, and further in view of Webb et al. (US 5,726,865; hereinafter “Webb”).
Regarding claim 2, Fernandes teaches the configurable lock device of claim 1, and Fernandes further teaches the first latch base attach to a printed circuit board (PCB) (902, Fig. 10).
 Fernandes does not explicitly teach wherein the first latch base further comprises at least one aperture configured to receive a securing element to attach the first latch base to a PCB. However, Webb teaches a latch base (22, Fig. 1) comprises at least one aperture (40, Fig. 1) configured to receive a securing element to attach the latch base to a PCB (col. 4, lns. 44-49: “…includes opening 40 for securing the structure to the backplane or motherboard, using appropriate fasteners (not shown), e.g. machines screws or plastic snap rivets.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first latch base further comprises at least one aperture configured to receive a securing element to attach the first latch base to a PCB in Fernandes, as taught by Webb, in order to secure the first latch base with the PCB and prevent from separation.
Regarding claim 8, Fernandes discloses the configurable lock device of claim 4, and Fernandes further discloses the second latch base attach to a printed circuit board (PCB) (902, Fig. 10).
Fernandes does not teach wherein the second latch base further comprises at least one aperture configured to receive a second securing element to attach the second latch base to the PCB. However, Webb teaches a latch base (22, Fig. 1) comprises at least one aperture (40, Fig. 1) configured to receive a securing element to attach the latch base to a PCB (col. 4, lns. 44-49: “…includes opening 40 for securing the structure to the backplane or motherboard, using appropriate fasteners (not shown), 
Regarding claim 11, Fernandes teaches the printed circuit board of claim 10, and Fernandes further teaches the first latch base attach to the printed circuit board (as show in 902, Fig. 10).
 Fernandes does not explicitly teach wherein the first latch base further comprises at least one aperture configured to receive a securing element to attach the first latch base to the printed circuit board. However, Webb teaches a latch base (22, Fig. 1) comprises at least one aperture (40, Fig. 1) configured to receive a securing element to attach the latch base to a PCB (col. 4, lns. 44-49: “…includes opening 40 for securing the structure to the backplane or motherboard, using appropriate fasteners (not shown), e.g. machines screws or plastic snap rivets.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first latch base further comprises at least one aperture configured to receive a securing element to attach the first latch base to the printed circuit board in Fernandes, as taught by Webb, in order to secure the first latch base with the PCB and prevent from separation.
Regarding claim 17 as best understood, Fernandes teaches the printed circuit board of claim 13, and Fernandes further teaches the first latch base attach to the printed circuit board (as show in 902, Fig. 10).
Fernandes does not teach wherein the second latch base further comprises at least one aperture configured to receive a second securing element to attach the second latch base to the PCB. However, Webb teaches a latch base (22, Fig. 1) comprises at least one aperture (40, Fig. 1) configured to receive a securing element to attach the latch base to a PCB (col. 4, lns. 44-49: “…includes opening 40 for securing the structure to the backplane or motherboard, using appropriate fasteners (not shown), e.g. machines screws or plastic snap rivets.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second latch base further comprises at least one aperture configured to receive a second securing element to attach the second latch base to the PCB in Fernandes, as taught by Webb, in order to secure the second latch base to the PCB and prevent from separation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes.
Regarding claim 20, Fernandes teaches the printed circuit board of claim 10, and Fernandes further teaches wherein the at least one computer expansion card comprises an M.2 Expansion card (col. 6, lns. 19-26: “…conform to an M.2 pinout specification…”).
In re Rose, 220 F .2d 459, 105 USPQ 237 (Fed. Cir. 1955). In this case, orienting the two receiving spaces according to a different length (multiple length) of an M.2 expansion card can be easily adjusted by one of ordinary skill in the art in order accommodate variety of M.2 expansion cards length, and this does not yield any unexpected results.

Claims 7, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 7, Zhu teaches the configurable lock device of claim 6. Zhu does not teach wherein each of the proximal end and the distal end comprises a notch element configured to be received within the connecting element of each of the first latch base and the connecting element of the second latch base. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the proximal end and the distal end comprises a notch element configured to be received within the connecting element of each of the first latch base and the connecting element of the second latch base in Zhu, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, a 
Regarding claim 16, Zhu teaches the printed circuit board of claim 15. Zhu does not teach wherein each of the proximal end and the distal end comprises a notch element configured to be received within the connecting element of each of the first latch base and the connecting element of the second latch base. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the proximal end and the distal end comprises a notch element configured to be received within the connecting element of each of the first latch base and the connecting element of the second latch base in Zhu, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, a formerly known integral connecting element and connector element is now formed together using a notch and hook (latch) mechanism, which yields predictable results to one of ordinary skill in the art to easily replace broken portion of an element as needed instead of replacing the entire connecting element and connector element.
Regarding claim 19, Zhu teaches the printed circuit board of claim 10. Zhu does not explicitly teach wherein the at least one computer expansion card comprises an M.2 Expansion card. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one computer expansion card comprises an M.2 Expansion card in Zhu, since all the claimed 
Regarding claim 20, Zhu teaches the printed circuit board of claim 10, and Zhu further teaches wherein the at least two receiving spaces are oriented to account for multiple length computer expansion cards (see long card 6’ in Fig. 8 and short card 7’ in Fig. 9). 
Zhu does not explicitly teach wherein the at least one computer expansion card comprises an M.2 Expansion card. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one computer expansion card comprises an M.2 Expansion card in Zhu, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using M.2 format allow the computer expansion card to conform to industry standard and allow for wider compatibility.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841